  Case 1:19-cv-00293-PAB-STV Document 102-2 Filed 11/25/20 USDC Colorado Page 1 of 4




                                  STATE BOARD OF PSYCHOLOGIST EXAMINERS

                                                      AGENDA

                                            Friday, December 4, 2020

                  Pursuant to statute, a portion of this meeting will be closed to the public.

  The agenda is subject to change. If changes occur, a revised agenda will be available at the meeting.

CONVENE

9:00 AM — https://attendee.gotowebinar.com/register/5527359712157512464

APPROVAL OF MINUTES

Review and Approval of October 2, 2020, Board Meeting Minutes.

ADMINISTRATIVE ITEMS

        Discussion Items
             o Chair Report
             o Program Director Report
             o DVOMB/SOMB Training Presentation with Chris Lobanov-Rostovsky

INVESTIGATIVE REPORTS

 AGENDA #        CASE #

 #1              2020-2860



 #2              2019-6945



 #3              2020-4445



 #4              2020-6627


      DORA is dedicated to preserving the integrity of the marketplace and is committed to promoting a fair and
                competitive business environment in Colorado. Consumer protection is our mission.

State Board of Psychologist Examiners Agenda                                 RSG
December 4, 2020                                                                                v4.0
 Page 1 of 4
  Case 1:19-cv-00293-PAB-STV Document 102-2 Filed 11/25/20 USDC Colorado Page 2 of 4




LICENSING

RATIFICATIONS
APPEALS
 AGENDA # CASE #

 #5            MK



 #6            TM



NEW APPLICATIONS
 #7         2020-7487




NEW BUSINESS

 AGENDA #      CASE #

 #8            2020-6841



 #9            2020-5911



 #10           2020-6918



 #11           2020-6635



 #12           2020-6907



 #13           2020-5434



 #14           2020-6435




State Board of Psychologist Examiners Agenda
December 4, 2020
Page 2 of 4
  Case 1:19-cv-00293-PAB-STV Document 102-2 Filed 11/25/20 USDC Colorado Page 3 of 4


 #15           2020-6232



 #16           2020-5912



 #17           2020-5936



 #18           2020-6840



 #19           2020-6176



 #20           2020-6140



 #21           2020-6670



 #22           2020-6394 & 2020-
               6432


 #23           2020-6902



 #24           2020-5273



 #25           2020-5533



 #26           2020-5539



 #27           2020-5728




EXECUTIVE SESSION


State Board of Psychologist Examiners Agenda
December 4, 2020
Page 3 of 4
  Case 1:19-cv-00293-PAB-STV Document 102-2 Filed 11/25/20 USDC Colorado Page 4 of 4


 AGENDA #      CASE #

 #28           2018-7363




ATTORNEY GENERAL
 AGENDA # CASE #

 #29           2017-5906




ATTESTATION OF BOARD MATTER CONFIDENTIALITY

To be read by the Board Chair:

“Do you attest and affirm that all conflicts of interest have been disclosed and that confidentiality of all
board matters has been maintained since the previous board meeting?”

ADJOURN


           The next Colorado State Board of Psychologist Examiners meeting will take place on
                                           February 5, 2021


                                               PLEASE NOTE:

            Board meeting agendas, dates, and locations may be accessed on our website at:
                                    dpo.colorado.gov/Psychology




State Board of Psychologist Examiners Agenda
December 4, 2020
Page 4 of 4
